DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 4, 5, 7-17, 20, 21, 23-34, 36, 37, 39-48, 50, 51, 53-57 and 60-62 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a fingerprint sensing method/device that scans an area of a finger touch at a different frequency than the other areas on a display panel. The previously cited prior art references, Liu and Hara, teach similarly of such limitations (see previous Office Action mailed on 10/20/2020). An updated search was performed and yielded prior art reference Lin et al. (US Patent Pub. No. 2020/0097700 A1). Lin teaches similarly scanning an area of finger touch at a different frequency than the other areas on a display panel and that the display panel is divided into a plurality of fingerprint zones (Lin, Fig. 4, different scan/clock frequencies corresponds to different areas; Lin, Fig. 5, R11-R35 plurality of fingerprint zones). However, the previously cited prior art references as well as the newly discovered prior art reference do not seem to teach or suggest scanning a non-touch area within the fingerprint zone that is not touched by the finger at a second frequency higher than a first frequency in the manner claimed as a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DONG HUI LIANG/Primary Examiner, Art Unit 2693